Title: From George Washington to Major General Arthur St. Clair, 20 July 1779
From: Washington, George
To: St. Clair, Arthur


        
          Dear Sir
          Head Quarters New Windsor 20th July 1779
        
        You will be pleased to examine critically the long hill in front of Fort Putnam, at the extremities of which The Engineer is commencing some works. Colo. Gouvion or Mr Rochefontaine will be able more particularly to designate the Hill I mean. The possession of this Hill appears to me essential to the preservation of the whole post and our main effort ought to be directed to keeping the enemy off of it. You will make it the Alarm post for your division in the first instance, from which if requisite you can reinforce the Troops in front. You will consider this Hill in all its relations and make yourself completely master of its defence, it will be useful that this knowledge should extend to your principal Officers; and that your Officers in General should be acquainted with the ground on which they are to act—I shall be glad also you will have an eye to the works to be erected to hasten their completion as fast as possible. I am Dr Sir Your most Obed. hum. servant.
      